UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6195


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTREY ANTWAIN NEWBY, a/k/a Trey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.    Louise W. Flanagan,
District Judge. (4:07-cr-00051-FL-1; 4:12-cv-00042-FL)


Submitted:   May 29, 2014                  Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Martrey A. Newby, Appellant Pro Se.  J. Frank Bradsher, Joshua
Bryan Royster, Shailika K. Shah, Augustus D. Willis, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martrey    Antwain    Newby     appeals    the    district    court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely filed his 28 U.S.C. § 2255 (2012) motion.

We vacate this portion of the district court’s order and remand

for further proceedings.         Newby does not, however, challenge on

appeal the district court’s denial of his 18 U.S.C. § 3582(c)(2)

(2012) motion.       Thus, he has forfeited appellate review of the

district court’s decision on that issue, see 4th Cir. R. 34(b),

and we affirm that portion of the district court’s order.

            Under    the   Antiterrorism      and    Effective   Death    Penalty

Act (“AEDPA”), a one year statute of limitations applies to the

filing     of   a   § 2255   motion.        28      U.S.C.   § 2255(f).         The

limitations period runs from the latest of:                   (1) “the date on

which the judgment of conviction becomes final;” (2) the date on

which any government-imposed impediment to filing the motion is

removed; (3) the date on which the asserted constitutional right

was recognized and made retroactively applicable to cases on

collateral review by the Supreme Court; or (4) “the date on

which the facts supporting the claim or claims presented could

have been discovered through the exercise of due diligence.”

Id.

            With regard to subsection (f)(1), it is well settled

that     finality   attaches     when   the      Supreme     Court   “affirms    a

                                        2
conviction on the merits on direct review or denies a petition

for   a   writ   of   certiorari,    or    when    the   time   for    filing   a

certiorari petition expires.”          Clay v. United States, 537 U.S.
522, 527 (2003).         Here, the Supreme Court denied Newby’s timely-

filed petition for writ of certiorari on March 28, 2011.                   Thus,

his § 2255 motion, filed on March 22, 2012, was timely under the

AEDPA.     Accordingly, we vacate the district court’s dismissal of

Newby’s § 2255 motion as untimely filed and remand for further

proceedings.

             We dispense with oral argument because the facts and

legal     contentions     are   adequately   presented    in    the   materials

before    this   court    and   argument   would   not   aid    the   decisional

process.



                                                        AFFIRMED IN PART;
                                             VACATED IN PART AND REMANDED




                                       3